ATTORNEY GENERAL OF TEXAS
                                              GREG        ABBOTT




                                                  October 28,2011



The Honorable Jack Roady                                     Opinion No. GA-0891
Galveston County Criminal District Attorney
600 Fifty Ninth Street, Suite 1001                           Re: Compensation of statutory county court
Galveston, Texas 77551-4137                                  judges in Galveston County (RQ-0973-GA)

Dear Mr. Roady:

        You ask three questions concerning the compensation of county court at law judges and
statutory probate court judges in Galveston County.! You first ask whether the "salary paid to the
County Court at Law judges in Galveston County [should] reflect the amount paid to the local
administrative district judge." Request Letter at 1. Government Code section 25.0862 addresses the
salaries for statutory county courts in Gal veston County: "The judge of a statutory county court shall
be paid an annual salary that is not less than the total annual salary, including supplements and
contributions, paid a district judge in the county." TEX. GOy'T CODE ANN. § 25.0862(g) (West
Supp. 2010). You explain that each of the six district judges in Galveston County receives a
$140,000 salary, which includes the $125,000 base salary provided by the state under Government
Code section 659.012 and a $15,000 supplement provided by the county under Government Code
section 32.001. Request Letter at 2-3; see also TEX. GOy'TCODEANN. §§ 659.012(a) (West Supp.
2010) (explaining that a district judge is entitled to a salary from the state of at least $125,000);
32.001 (allowing a county to pay district court judges additional compensation in an amount that
does not exceed the limitations of section 659.012). The local administrative district judge receives
an additional $5,000 to perform the duties outlined in Government Code section 74.092.2 Request
Letter at 2; see TEX. GOy'T CODE ANN. § 659.012(d) (West Supp. 2010) (granting a local
administrative district judge an annual salary from the state that is $5,000 more than the salary from
the state to which the judge is otherwise entitled). You question whether the county court at law




         !Letter from Honorable Jack Roady, Galveston County Criminal District Attorney, to Honorable Greg Abbott,
Attorney General of Texas at 1 (May 20, 2011), https://www.oag.state.tx.us/opin/index_rq.shtml ("Request Letter").

          2Government Code section 659.012(d) was amended during the past legislative session to clarify that local
administrative district judges are entitled to an additional $5,000 more than the salary from the state to which they would
otherwise be entitled, "notwithstanding any other provision in [that] section or other law." Act of June 29, 2011, 82d
Leg., 1st C.S., ch. 3, § 3.12, 2011 Tex. Sess. Law Servo 116, 120-21 (West) (to be codified at TEX. GOV'TCODEANN.
§ 659.012(d».
The Honorable Jack Roady - Page 2                        (GA-0891)




judge salaries "should reflect the $5,000 supplement given the local administrative judge." Request
Letter at 4. 3

         In construing statutes, our primary goal is to determine and give effect to the Legislature's
intent, and we begin with the plain language of the statute and apply its common meaning. City of
San Antonio v. City of Boerne, 111 S.W.3d 22, 25 (Tex. 2003). Where the statutory text is
unambiguous, we adopt a construction supported by the statute's plain language, unless that
construction would lead to an absurd result. City of Rockwall v. Hughes, 246 S.W.3d 621,625-26
(Tex. 2008). Section 25.0862 provides that a statutory county court judge in Galveston County
"shall be paid an annual salary that is not less than the total annual salary, including supplements and
contributions, paid a district judge in the county." TEX. GOY'T CODE ANN. § 25.0862(g) (West
SUpp. 2010) (emphasis added). The plain language of the statute does not require the county court
at law judge salary to match the salary of the highest-paid district judge in the county. Rather, the
statute merely requires that county court at law judge salaries match district judge salaries. The
additional $5,000 permitted in subsection 659.012(d) only applies to local administrative district
judges. [d. § 659.012(d). Therefore, Government Code section 25.0862 does not require that the
salary paid to the Galveston County Court at Law judges reflect the amount paid to the local
administrative district judge.

       You next ask a similar question about whether the salary paid to the statutory probate court
judge in Galveston should "reflect the amount paid to the local administrative district judge."
Request Letter at 1. Section 25.0023(a) establishes the salary for statutory probate courts:

                   The commissioners court shall set the annual salary of each judge of
                   a statutory probate court at an amount that is at least equal to the total
                   annual salary received by a district judge in the county. A district
                   judge's or statutory probate court judge's total annual salary includes
                   contributions and supplements paid by the state or a county, other
                   than contributions received as compensation under Section
                   25.0022(e).

TEX. GOY'T CODE ANN. § 25.0023(a) (West SUpp. 2010). For the same reason discussed above,
Government Code section 25.0023 does not require that the salary paid to the Galveston County
Statutory Probate Court judge reflect the amount paid to the local administrative district judge.


         3you   suggest in your request letter that one reason for setting county court at law judge salaries at the amount
of the local administrative judge is that the general county court at law salary statute, section 25.0005, "specifically
excl ud es the amount paid to the local administrative district judge[; whereas,] under the statute specific to Gal veston
County[,] there is no such specific exclusion." Request Letter at 4. Section 25.0005 excludes from a district judge's total
salary "contributions received as compensation under Section 74.051." TEX. Gov'T CODE ANN. § 25.0005(a) (West
Supp. 2010). Section 74.051 refers not to the supplement provided to a local administrative judge, but to the salary
provided to a presiding judge of an administrative judicial region. [d. § 74.051 (b) (granting a presiding judge a salary
not to exceed $33,000); cf id. § 659.012(d) (granting a local administrative judge an additional $5,000). Thus, the
exclusion of this clause in the general county court at law salary statute does not provide support for the argument that
the local administrative judge supplement should be counted for purposes of determining a Galveston County Court at
Law judge's salary.
The Honorable Jack Roady - Page 3              (GA-0891)




         Your third question asks whether the Galveston County Statutory Probate Court judge should
receive additional funds by reason of her designation as the local administrative probate judge.
Request Letter at 1. While Government Code subsection 659.012(d) expressly provides that "a
district judge who serves as a local administrative district judge under Section 74.091 is entitled to
an annual salary from the state that is $5,000 more than the salary from the state to which the judge
is otherwise entitled," no corresponding state salary allocation exists for local administrative probate
judges. TEX. GOV'T CODE ANN. § 659.012(d) (West Supp. 2010). Instead, local administrative
probate judge salaries are governed by the same statute applicable to all statutory probate courts,
Government Code subsection 25.0023(a), which simply establishes a minimum salary "at least equal
to the total annual salary received by a district judge in the county." [d. § 25.0023(a). No statute
requires the local administrative probate judge to receive additional compensation.
The Honorable Jack Roady - Page 4            (GA-0891)




                                      SUMMARY

                       Government Code section 25.0862 does not require that the
               salary paid to the Galveston County Court at Law judges equal the
               amount paid to the local administrative district judge.

                      Government Code section 25.0023 does not require that the
              salary paid to the Galveston County Statutory Probate Court judge
              equal the amount paid to the local administrative district judge.

                     While the commissioners court may have discretion to
              provide the local administrative probate judge additional county funds
              by reason of her designation to that position, no statute requires her
              to receive additional compensation beyond that required under
              Government Code section 25.0023(a).




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

JASON BOATRIGHT
Chair, Opinion Committee

Virginia K. Hoelscher
Assistant Attorney General, Opinion Committee